Citation Nr: 0204805	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from 
military service for the period September 2, 1980 to October 
17, 1983, is a bar to Department of Veterans Affairs benefits 
(other than health care and related benefits under chapter 17 
of title 38, United States Code) on a new and material 
evidence basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The appellant had active duty military service from September 
3, 1976 to September 1, 1980 and received an honorable 
discharge.  He had a second period of active duty military 
service from September 2, 1980 to October 17, 1983 and 
received an other-than-honorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota, 
which determined that new and material evidence sufficient to 
reopen the appellant's previously-denied claim seeking a 
favorable character of discharge determination had been 
submitted, but then again denied the appellant's claim.  The 
appellant filed a timely appeal to this adverse 
determination.

In a decision dated in November 1998, the Board affirmed the 
RO's decision.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in March 2001, the Court 
vacated the Board decision and remanded the case to the 
Board.  The case has been returned to the Board for further 
appellate review.

At a personal hearing held before the undersigned in August 
2001, the appellant's representative raised the issue of the 
appellant's entitlement to service connection for an ulcer as 
having been incurred in the appellant's first period of 
active honorable service.  It was asserted that the 
appellant's peptic ulcer disease was manifest to a 
compensable degree within one year of the appellant's 
discharge from his first period of service.  That issue is 
not inextricably intertwined with the issue on appeal, see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), nor has it 
been developed or certified for appellate review at this 
time.  As such, the issue is referred to the RO for all 
action deemed necessary.  


FINDINGS OF FACT

1.  In an administrative decision dated in March 1985, the 
RO&IC originally determined that the appellant's discharge 
for the period of service from September 1980 to October 1983 
was under dishonorable conditions for VA purposes; this 
decision was not timely appealed by the appellant.

2.  The evidence received since the RO&IC's March 1985 
administrative decision is of such significance that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.
 
3.  The appellant served in the United States Navy from 
September 3, 1976 to September 1, 1980; this service was 
characterized as honorable.

4.  The appellant's second period of active service was from 
September 2, 1980 to October 17, 1983; he received an other-
than-honorable discharge for this period of service.

5.  The appellant received nonjudicial punishment (NJP) on 
January 7, 1982 for using disrespectful language to a 
superior officer and assaulting the officer; on February 11, 
1983 for one day of unauthorized absence; on August 12, 1983 
for disrespectful behavior to a superior officer; and on 
October 5, 1983 for disrespectful behavior to a superior 
officer and communicating a racial slur.

6.  In January 1982, the appellant received a reduction in 
rating to Quartermaster-3 and a forfeiture of $100.00 for one 
month; in February 1983, the appellant received a reduction 
in rating to Quartermaster-3, a forfeiture of $100.00 for one 
month and 3 days' restriction; in August 1983, he received a 
reduction in rating to Quartermaster-3, a forfeiture of 
$444.00 for one month and 45 days' extra duty and 45 days' 
restriction; and in October 1983, he received a reduction in 
rating to Quartermaster seaman, a forfeiture of $381.00 for 
one month and 20 days' restriction and 20 days' extra duty.

7.  The evidence establishes that the appellant's offenses 
during the period from September 2, 1980 to October 17, 1983 
were willful and persistent.

8.  The evidence does not establish that the appellant's 
military service during the time period in question was 
otherwise honorable, faithful and meritorious or that he was 
insane at the time of commission of any of the inservice 
offenses.


CONCLUSIONS OF LAW

1.  The March 1985 administrative decision which determined 
that the appellant's discharge for the period of service from 
September 1980 to October 1983 was under dishonorable 
conditions for VA purposes is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence received since the March 1985 administrative 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  The appellant's discharge from service for the period 
from September 2, 1980 to October 17, 1983 is considered to 
have been issued under dishonorable conditions.  38 U.S.C.A. 
§§ 101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in November 1998, was vacated and remanded by the 
Court in an Order dated in March 2001, following the filing 
of a Joint Motion for Remand and to Stay Proceedings by the 
appellant and the Secretary of VA in March 2001.  This motion 
was filed, and subsequently granted, in order to ensure 
compliance with recent legislation which was issued while the 
appellant's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).

The VCAA, which was signed into law on November 9, 2000, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

First, VA has a duty to notify the appellant and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The amendments became 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim to 
reopen his  claim seeking a favorable character of discharge 
determination.  The Board concludes that the discussions as 
contained in the initial administrative decision, in the 
statement of the case, and in correspondence to the 
appellant, all with copies to the appellant's service 
representative, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  The Board finds, 
therefore, that such documents are in compliance with VA's 
revised notice requirements.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes the 
appellant's service medical records, extensive service 
personnel records, a transcript of an April 1985 Navy 
Discharge Review Board Hearing, a May 1985 Review Board 
Notice of Decision that Discharge is Proper as Issued, with 
accompanying documentation, and statements made by the 
appellant in support of his claim.  In addition, the 
appellant testified in August 2001 before the undersigned 
Board Member, and a transcript of his testimony has been 
associated with the claims file.  In light of the nature of 
the appellant's claim, which involves the character of his 
discharge in 1983, current medical evidence, including a 
current VA examination, is not relevant to his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant regarding 
the development of evidence is required, and would otherwise 
be unproductive.  See generally VCAA; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that while the VCAA also amended 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001, as noted above.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the appellant's claim to 
reopen was filed in March 1996, which is well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

A March 1985 administrative decision originally found that 
the appellant's discharge for the period of service from 
September 1980 to October 1983 was under dishonorable 
conditions for VA purposes.  The basis of the RO&IC's finding 
at that time was that a review of his service records 
indicated that the appellant's receipt of four nonjudicial 
punishments was indicative of willful and persistent 
misconduct.

Evidence considered at the time of the March 1985 decision 
included the appellant's service medical records, service 
personnel records, and two DD Forms 214, Certificate of 
Release or Discharge from Active Duty.  The RO&IC determined 
that the appellant's discharge for the period of service from 
September 1980 to October 1983 was under dishonorable 
conditions for VA purposes.

The appellant was notified of the RO's determination and of 
his appellate rights by a letter dated in March 1985.  
However, no appeal was filed within one year of notification 
of the March 1985 administrative denial; therefore, the 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2001).

The current appeal comes before the Board from a RO&IC 
administrative decision dated in November 1996 that, again, 
denied the claim.  The Board observes that in this November 
1996 administrative decision, it appears that the RO&IC found 
the evidence submitted by the appellant to be new and 
material, but insufficient to warrant a favorable decision.  
However, the Board notes that in Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the 
Court held that the new and material evidence requirement is 
a material legal issue which the Board has a legal duty to 
address, regardless of the RO's actions.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  If an appellant has not 
presented new and material evidence, the Board lacks the 
jurisdiction to reach the merits of the underlying claim.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during  the claims adjudication 
process fails to address threshold issues,"  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 (Fed. 
Cir. 1991), the Board shall address the threshold issue of 
whether new and material evidence has been submitted by the 
appellant.  A disability claim that was previously the 
subject of a final denial based on the character of the 
claimant's discharge is subject to reopening under 38 U.S.C. 
§ 5108.  D'Amico v. West, 209 F.3d 1322, 1326- 27 (Fed. Cir. 
2000), vacating 12 Vet. App. 264 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO&IC may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is the former version of 38 U.S.C.A. 
§ 5108, which applies in this case and which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation that applies in this case, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1985 
administrative decision includes a May 1985 Notice of 
Decision that Discharge is Proper as Issued, with extensive 
supporting documentation, from the Department of the Navy; a 
transcript of a Navy Discharge Review Board Hearing dated in 
April 1995; a transcript of a hearing held before the 
undersigned Board Member in August 2001; and several 
statements from the appellant presenting arguments in support 
of his claim.  The Board finds that these records, all of 
which were created subsequent to the March 1985 
administrative decision, bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the appellant's claim for  a favorable character 
of discharge determination is reopened.

The appellant contends, essentially, that the character of 
his discharge from military service, for his second period of 
service, should not constitute a bar to VA benefits since 
there were mitigating circumstances for the actions that 
caused his problems in service and led to his receipt of four 
nonjudicial punishments.  He further asserts that the Navy 
fabricated events to railroad him out of service.  According 
to the appellant, he suffered from an ulcer and psychiatric 
problems at the time of the commission of the offenses for 
which he received nonjudicial punishments and that these were 
mitigating factors that were not considered by the RO&IC.  
The appellant further asserts that his conduct during service 
did not constitute willful and persistent misconduct 
warranting a bar of VA benefits. 

The record reflects that the appellant had active service 
from September 3, 1976 to September 1, 1980 that was 
characterized as honorable.  He then re-enlisted for an 
additional term beginning September 2, 1980. The appellant 
was discharged from that period of active service with an 
"other-than-honorable" (OTH) discharge. According to the 
appellant's Report of Transfer or Discharge (DD Form 214), 
the narrative reason for separation was "MISCONDUCT- PATTERN 
FREQUENT INVOLVEMENT OF A DISCREDITABLE NATURE WITH CIVIL OR 
MILITARY AUTHORITIES."

The appellant's service records reflect that he received four 
nonjudicial punishments: on January 7, 1982, for 
disrespectful language to a superior officer and assault 
(grabbing the officer and pushing him against a wall); on 
February 11, 1983, for unauthorized absence for one day; on 
August 12, 1983, for behaving disrespectfully toward a 
superior officer; and on October 5, 1983, for behaving 
disrespectfully toward a superior officer and communicating a 
racial slur to a shipmate.

As a result of his NJP, in January 1982, the appellant 
received a forfeiture of $100.00 for one month and a 
reduction in rating from Quartermaster-2 to Quartermaster-3.  
In May 1982, he was reinstated to Quartermaster-2.  In 
February 1983, he was counseled on frequent involvement and 
acknowledged recommendations for corrective action.  After 
his NJP in February 1983, the appellant received a forfeiture 
of $100.00 for one month, a reduction to Quartermaster-3 and 
restriction for 3 days.  In June 1983, he was found fit for 
full duty and in August 1983, he was counseled on poor 
military behavior and acknowledged ramification of continued 
indiscipline and where assistance could be obtained.  After 
his August 1983 NJP, he was awarded a forfeiture of $444.00 
for one month, reduction in rating to Quartermaster-3, and 
received restriction of 45 days and 45 days' of extra duty.  
In October 1983, he was awarded a forfeiture of $381.00 for 
one month, a reduction in rating to Quartermaster seaman and 
restriction of 20 days and 20 days' extra duty.

The appellant's service medical records for his second period 
of service reflect that on a report of medical history dated 
in September 1980, he indicated that he had frequent 
indigestion, but an examination report dated the same day is 
negative for psychiatric or gastrointestinal abnormalities 
and he was found qualified for reenlistment.  In September 
1981, the appellant was treated for a perforated peptic 
ulcer.  Clinical records dated from November 1981 to 
September 1983 record his continued complaints of persistent 
epigastric pain and gastrointestinal complaints.

According to a mid-January 1982 psychiatric consultation 
record, the appellant allegedly became hostile and 
belligerent, bordering on combativeness, during a NJP the 
previous week when he was reduced to Quartermaster-3.  The 
appellant appeared to be a rather tense and intense person 
who responded poorly to minor stressful events and was 
referred for evaluation.  He complained of a conspiracy 
against him at work and said people played mind games with 
him.  The assessment was acute paranoid reaction with 
psychosis and a need to rule out formal thought disorder and 
peptic ulcer disease with a history of perforation.  It was 
recommended that the appellant be hospitalized for 
observation.  However, a hospital record dated the next week 
indicates that when the appellant was on the Intensive Care 
Psychiatric Ward, he was observed to be irritable regarding 
his hospitalization and demanding.  It was further noted that 
the appellant's command confirmed that it had a poor opinion 
of his work performance and that his paranoid ideation may 
have affected his interpretation of events.  The record 
indicated that the appellant was not to be in a stressful 
environment.

A September 1982 psychiatric consultation record shows that 
the appellant was seen in the Psychiatry Clinic with a 
history of an ulcer and complaints of increased stress.  The 
clinical impression was moderate borderline personality 
disorder that was not disqualifying for duty and existed 
prior to service, and peptic ulcer disease.  The examiner 
noted that, during the evaluation, the appellant was petulant 
and demanding.  While overtly cooperative, the examiner 
indicated that it was apparent that the appellant tried to 
manipulate the doctor into recommending a change of duty and 
appeared irritated and frustrated when he was unable to 
obtain that objective.  It was recommended that the appellant 
return to duty.

From February to March 1983, the appellant was hospitalized 
for surgical treatment of peptic ulcer disease, according to 
a Medical Board report that indicated he was then fit to 
return to full duty.  According to an August 1983 record 
entry, the appellant's records were reviewed in their 
entirety and his problems discussed with staff, psychiatry 
and patient affairs' personnel.  The appellant complained of 
gas pains that awakened him in the morning.  He purportedly 
saw a civilian gastroenterologist who found a "very 
reddened" stomach although the record notes an endoscopy in 
June 1983 was normal, as was an upper gastrointestinal 
series.  The record indicates that Dr. Berger, the civilian 
doctor, reported "severe bile reflux gastritis and 
granulation tissue" when he saw the appellant in June 1983.  
The appellant was described as very angry and anxious.  
According to the clinical impression, there was a functional 
aspect to the appellant's problem, but the findings of the 
civilian gastroenterologist and his persistent complaints 
required further endoscopy and psychiatric evaluation.  The 
report of endoscopy performed the next day was normal.  An 
August 1983 psychiatric consultation record assessed the 
appellant with severe borderline personality disorder and 
explosive, antisocial and passive aggressive features.  The 
examiner noted that the appellant might have experienced 
gastric discomfort as a functional way of justifying a 
release from the Navy.  The physician believed that the 
appellant was a threat to others.  A September 1983 record 
indicates the appellant left a treatment room in a very angry 
mood after using profanity against the staff.

Service records show that in October 1983, the appellant was 
recommended for Discharge Under Other Than Honorable 
Conditions/Misconduct (Pattern of Misconduct-Frequent 
Involvement).  The record reflects that the appellant was 
notified of consideration for discharge under other-than-
honorable-conditions and that he elected to waive all rights 
except to obtain copies of discharge processing documentation 
and make a written statement in his behalf.  The appellant 
stated that in 1981 he had a perforated ulcer, underwent 
repeated treatment for continued stomach pain and, in March 
1983, underwent surgery for recurrence of his ulcer.  In June 
1983, he saw a civilian doctor.  The appellant further 
indicated that as a result of his gastric pain and the Navy's 
failure to properly treat it, he was sent to consult with a 
Navy psychiatrist.  When he expressed his frustration about 
Navy physicians and said he felt like hitting them, the 
examiner misinterpreted that as a personal threat.  In 
September 1983, the appellant said he had difficulty 
contacting his wife's superior officer, with whom he wanted 
to speak and became frustrated, but never used obscene, 
profane or disrespectful language.  The appellant said the 
OTH discharge was unwarranted and the mitigating 
circumstances of his gastrointestinal problems should be 
considered.

Statements dated in October 1984 and April 1985 by the Naval 
Discharge Review Board, as well as the April 1985 Navy 
Discharge Review Board Hearing transcript, reflect that the 
review authority carefully examined all available official 
records in connection with the appellant's application for 
discharge review.  It was noted that the appellant claimed 
that the one day unauthorized charge was unfair because his 
car broke down and he notified the command.  It was indicated 
that the final decisions were that discharge for his second 
period of service was proper as issued and that no change was 
warranted.

In a lengthy statement dated in June 1996, the appellant 
asserted that after his perforated ulcer in September 1981, 
he believed his assigned duty was too stressful and, in 
December 1981, talked to a superior officer, who disagreed, 
whereupon the appellant became disrespectful and received a 
NJP and psychiatric evaluation.  In August 1983, when the 
appellant was sent to see a psychiatrist who asked how he 
felt about military doctors, he became very emotional and 
frustrated, and said he felt like hitting the doctors because 
they disbelieved his complaints of abdominal pain.  This 
resulted in another NJP.  In September 1983, the appellant 
asserted that he tried to call his wife's superior officer to 
confirm that her bed rest slip would not be honored, but was 
unable to get through, became frustrated and slammed down the 
phone.  He denied being disrespectful or using a racial slur, 
but received a fourth NJP.  The appellant said he suffered 
from depression due to the Navy's refusal to upgrade his 
discharge and the unfairness of the last NJP that was 
fabricated to railroad him out of service.  

The appellant essentially repeated these assertions at the 
time of his hearing before the undersigned Board Member in 
August 2001.  He testified that his behavioral problems were 
the result of an ulcer disorder attributable to military 
service, marital discord, and general military bias.  

VA compensation is not payable to a former service member 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  See Struck v. 
Brown, 9 Vet. App. 145, 152 (1996).  Dishonorable conditions 
are not limited to those situations where a dishonorable 
discharge was adjudged.  Cararena v. Brown, 6 Vet. App. 565, 
567-68 (1994).  A discharge or release from service under 
certain circumstances is considered to have been issued under 
dishonorable conditions unless it has been found that the 
person was insane at the time of committing the offenses 
causing such release or discharge.  This includes a discharge 
under other-than-honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  38 
C.F.R. § 3.12(d).

In this particular case, as noted previously, the record 
reflects that the appellant received an other-than-honorable 
discharge from his period of military service from September 
1980 to October 1983.  His service records reflect that he 
was given nonjudicial punishment in January 1982, for 
disrespectful behavior and assault towards a superior 
officer, in February 1983, for one day of unauthorized 
absence, in August 1983, for disrespectful behavior to a 
superior officer and in October 1983, for disrespectful 
behavior to a superior officer and using a racial slur.  His 
punishments variously consisted of a reduction in rating, 
forfeiture of pay, restriction of up to 45 days and up to 45 
days' extra duty.

The record shows that in February and August 1983, after his 
first two NJPs, the appellant was counseled and advised that 
further deficiencies in his performance or conduct could 
result in disciplinary action and an other-than-honorable 
discharge.  Thereafter, he received the two additional NJPs 
for similar conduct.

The record further discloses that the appellant had been 
treated and hospitalized for a perforated ulcer in September 
1981, continued to complain of gastric pain in 1982 and 
underwent peptic ulcer surgery in March 1983, after which he 
was returned to full duty.  The appellant has asserted that 
his marital and medical problems, both psychiatric and 
gastrointestinal, should be considered as mitigating 
circumstances.  However, medical records indicate that 
results of gastrointestinal tests conducted in August 1983 
were normal.  A psychiatric record dated the same month 
further reflects that the appellant had a severe borderline 
personality disorder with explosive, antisocial and passive 
aggressive features.  It was also noted that he might have 
experienced gastric discomfort as a functional way of 
justifying a release from the Navy.  He was found fit for 
full duty.  The Board notes that at no time was the appellant 
ever adjudged to be insane during the period from September 
2, 1980, to October 17, 1983.

The appellant contends that the first instance of misconduct, 
for which he received a NJP in January 1982, occurred when he 
conveyed his concerns regarding a lower stress job to his 
superior officer who refused to listen and sent him back to 
work.  The appellant said he became disrespectful and the 
result was a NJP and a psychiatric evaluation.  The appellant 
further maintains, with regard to the period of unauthorized 
leave on February 11, 1983, that his car broke down and he 
notified the command.  This assertion has not been 
corroborated.  The record discloses that, in August 1983, he 
saw a psychiatrist and became emotional when he explained 
that he did not believe military doctors believed his 
complaints of abdominal pain, he felt like hitting them and 
said he was overwhelmed with anger and confusion, but 
received the third NJP.  In September 1983, the appellant 
indicated that he attempted to call his wife's division 
officer to confirm that the officer would not honor the 
wife's bed rest slip.  He became very upset and slammed the 
phone down, but did not use profane or disrespectful 
language.  The Board notes that although the appellant has 
submitted a statement from a third party who indicated that 
he was present when the appellant attempted to contact his 
wife's superior officer in September 1983, and that he did 
not hear the appellant use any profane language, a detailed 
statement from the recipient of the appellant's telephone 
call indicates otherwise.  The appellant asserted that this 
last incident was totally fabricated by the Navy as a way to 
railroad him out of service.  However, the evidence of record 
does not indicate any reason for his wife's superior officer 
to fabricate evidence that incriminated the appellant.  
Further, the Board observes, that as previously noted, after 
each of the first two NJPs, the appellant was counseled as to 
the possible consequences of his deficient behavior and poor 
performance, including an other-than-honorable discharge.  
Nonetheless, subsequent incidents similar instances of 
conduct occurred.   The Board notes that the evidence does 
not support the appellant's contention that the incidents 
resulting in NJPs occurred differently from that described in 
his service records and the Board finds that his assertions 
of the military's bias against him, standing alone, are an 
insufficient basis on which to grant this claim.

The appellant's various infractions between January 1982 and 
September 1983 resulting in NJPs for repeated disrespectful 
behavior to a superior officer, assault and unauthorized 
absence, show a pattern of willful misconduct unrelated to 
his medical problems.  This was confirmed by the narrative 
reason for separation on the appellant's DD 214.  The record 
does not show that the appellant was insane at the time of 
the commission of the offenses.  As to the applicability of 
the minor-offense exception, the Board notes that in this 
case, there were multiple instances of disrespectful 
behavior, one instance of assault and one unauthorized 
absence.  The appellant's offenses "were the type of 
offenses that would interfere with [his] military duties 
[and] preclude their performance, and thus could not 
constitute a minor offense."  Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995) quoting Cropper v. Brown, 6 Vet. App. 
450, 452-53 (1994).  

The Board acknowledges that the appellant suffered 
significant gastrointestinal and psychiatric problems in the 
course of performing his military duties for his second 
period of service.  However, after considering all the 
evidence in his service medical, administrative and judicial 
records, the Board concludes that the offenses during the 
appellant's second period of service constituted willful and 
persistent misconduct.  38 C.F.R. § 3.12(d)(4).  Accordingly, 
his discharge from service was a result of willful and 
persistent misconduct and was dishonorable in nature.  Thus, 
his discharge constitutes a bar to the receipt of VA benefits 
other than those provided under chapter 17.  38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.12.

The evidence is not so evenly balanced that there is doubt as 
to any material issue under the Board's consideration in this 
appeal.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the 
appellant's claim for a favorable character of discharge 
determination is reopened.  To this extent, the appeal is 
granted.

The character of the appellant's discharge from military 
service constitutes a bar to the receipt of VA benefits other 
than medical care under chapter 17.  To this extent, the 
appeal is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

